
	

114 HR 1877 : Mental Health First Aid Act of 2016
U.S. House of Representatives
2016-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 1877
		IN THE SENATE OF THE UNITED STATES
		September 27, 2016Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend section 520J of the Public Health Service Act to authorize grants for mental health first
			 aid training programs.
	
	
 1.Short titleThis Act may be cited as the Mental Health First Aid Act of 2016. 2.Mental health awareness training grantsSection 520J of the Public Health Service Act (42 U.S.C. 290bb–41) is amended—
 (1)in the section heading, by inserting Mental health awareness before Training; and (2)in subsection (b)—
 (A)in the subsection heading, by striking illness and inserting health; (B)in paragraph (1), by inserting , veterans, law enforcement, and other categories of individuals, as determined by the Secretary, after emergency services personnel;
 (C)in paragraph (5)— (i)in the matter preceding subparagraph (A), by striking to and inserting for evidence-based programs that provide education to teachers, personnel, and other categories of individuals described in paragraph (1) on at least; and
 (ii)by striking subparagraphs (A) through (C) and inserting the following:  (A)recognizing the signs and symptoms of mental illness; and
 (B)either— (i)resources available in the community for individuals with a mental illness and other relevant resources; or
 (ii)the safe de-escalation of crisis situations involving individuals with a mental illness.; and (D)in paragraph (7), by striking , $25,000,000 and all that follows through the period at the end and inserting $14,963,000 for each of fiscal years 2017 through 2021..
				
	Passed the House of Representatives September 26, 2016.Karen L. Haas,Clerk.
